Concurring in part.
Bermudez, C. J.
The previous decree of this Court decided merely that the plaintiff, on the face of the- petition, had disclosed a cause of action. It was not intended to mean that, if the allegations of fact were true, the plaintiff would be entitled on the trial of the case on its merits to the judgment prayed for. It only meant that, under the showing made, the plaintiff could recover a judgment against the defendant.
This suit is to give effect to the Tennessee judgment declared upon. Under the Constitution of the United States, such judgment must receive the effect in this State to which it is entitled in Tennessee. Under the jurisprudence it is entitled to that, but to nothing more.
The only effect which could be given to it in Tennessee would have been to coerce its payment out of the personal property of the deceased contradictorily witli the representative of the estate, who there does not represent the realty or the heirs. In case of insufficiency of the personal property, the judgment creditor could not have enforced the judgment by levy on the realty contradictorily with the heirs. He would have been bound to sue on the debt. The judgment is there res inter alios aeta as to the heirs. What he could not have done in Tennessee, he canuot do here.
Tiie executor in Louisiana, differently from an executor in Tennessee, represents the movable and immovable property, the creditors, the legatees and the heirs.
A judgment rendered in Tennessee, not susceptible of being opposed as res judicata to the heirs there, and of being levied on real property there, is not binding on the executor in this State; and does not affect real estate here.
Suppose no dative executor had ever been appointed in Louisiana, and that the heirs of the deceased were now domiciled in this State, could the plaintiff have had a right to sue them on the judgment obtained in Tennessee 1 They could there have pleaded res inter alios acta. They would have such a right here. The plaintiff would have been bound to sue on the claim which is the foundation of the judgment.
*515What he could not do against the principals he cannot do against the agent, particularly where that agent is one imposed by law, such as an executor.
If a judgment rendered in this State against an executor, and which is conclusive against the heirs, were declared upon in Tennessee in a suit against the heirs there, the courts of Tennessee would not hesitate to refuse giving to such judgment the entire force and effect which it would receive here, for the obvious reason that such judgment would be considered as res inter alios acta as to the.heirs. Why, then, should a judgment rendered in Tennessee, not binding there on the heirs and declared upon here, be recognized by Louisiana courts and given a force and effect to which it is not entitled in Tennessee? Our law clearly is that no one is bound by a judgment to which he was neither party nor privy.
The judgment of this Court on the Tennessee judgment gives it more effect in this State than it would he entitled to have in Tennessee, because it makes it binding on the heirs and payable out of the proceeds of the immovable property.
It can receive execution only against the movable or personal property in this State.
To that extent only I concur in the opinion aud decree just rendered.